       Case 6:20-po-00741-HBK Document 20 Filed 07/23/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                         Case No. 6:20-po-00741-HBK-1
12                       Plaintiff,                     ORDER DIRECTING GOVERNMENT TO
                                                        NOTIFY COURT WHETHER THEY OBJECT
13           v.                                         TO DEFENDANT’S PAYMENT
14    KANAAN A. MUSA-WALWEEL,
15                       Defendant.
16

17          This matter comes before the Court upon periodic review. On August 17, 2020,

18   Defendant was issued Violation Notice 09910279 for engaging in a permit activity without a

19   permit in violation of Title 36 C.F.R. §1.6(g)(1). (Doc. No. 1). Defendant was assessed $250.00

20   as set forth in the Collateral Forfeiture Schedule and a $30.00 processing fee for a total amount of

21   $280.00. (Id.).

22          In lieu of forfeiting collateral ($280.00), Defendant appeared for his initial appearance on

23   February 9, 2021 and entered a not guilty plea. See Fed. R. Crim. P. 58(d)(1); Doc. No. 4.

24   Defendant later moved to dismiss the violation notice, which the Court denied following a

25   hearing. (Docs. No. 7, 12, 16). At the hearing, Defendant expressed his intent to proceed to a

26   bench trial. The Court held a trial confirmation hearing and set a briefing schedule and

27   September 10, 2021 trial date. (Doc. No. 17). On July 14, 2021, the United States filed their trial

28
                                                       1
       Case 6:20-po-00741-HBK Document 20 Filed 07/23/21 Page 2 of 3


 1   brief. (Doc. No. 18). On July 17, 2020, Defendant may payment of $280.00 directly to the

 2   Citation Violation Bureau. (Doc. No. 19).

 3            Federal Rule of Criminal Procedure allows defendants in select misdemeanor acses to pay

 4   a fine “in lieu of appearance.” Fed. R. Crim. P. 58(d) (emphasis added). This Court’s local rules

 5   likewise provides the same while giving the Court the authority order a “higher payment” if the

 6   citation was not timely paid. Local Rule 410(c) (E.D. CA 2019). A defendant is not

 7   automatically entitled to pay the original forfeiture fee after entering an appearance, as it “would

 8   essentially [ ] erase Defendant's appearance and his not guilty plea.” United States v. Martinez,

 9   No. 6:07 MJ 188 WMW, 2008 WL 2693187, at *6 (E.D. Cal. July 1, 2008). When Defendant

10   elected to enter an appearance and enter a not guilty plea rather than pay the forfeiture collateral

11   amount, he lost his right to unilaterally pay the fine. The Court thus continues to have jurisdiction

12   over this matter and considers the payment of $280.00 as a deposit toward any fines to be

13   assessed in this matter.

14            Accordingly, it is hereby ORDERED:

15            Within ten (10) days, the Government shall notify the Court whether it should set this

16   matter for a further hearing; or, whether it recommends $280.00 as the appropriate fine, in which

17   case the Court will adopt the Government’s recommendation and sua sponte close this case.

18

19
     Dated:      July 23, 2021
20                                                      HELENA M. BARCH-KUCHTA
                                                        UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28
                                                        2
     Case 6:20-po-00741-HBK Document 20 Filed 07/23/21 Page 3 of 3


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                         3
